Citation Nr: 0417303	
Decision Date: 06/29/04    Archive Date: 07/13/04

DOCKET NO.  02-10 748A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased disability rating for 
duodenal ulcer with hiatal hernia, currently rated as 10 
percent disabling.

2.  Entitlement to an increased disability rating for 
residuals of a bilateral inguinal hernia, post-operative, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Helen E. Costas, Associate Counsel



INTRODUCTION

The veteran had active service from January 1955 to January 
1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Houston, Texas.

The Board notes that the veteran's February 2002 claim for 
increased ratings for his service-connected disabilities 
included his lumbar condition.  An April 2002 rating decision 
continued the 20 percent disability rating for residuals of 
transverse fracture at the L2 and L3 level.  Consequently, 
the veteran presented a May 2002 notice of disagreement.  
Following an April 2002 VA examination, the RO revisited the 
matter in August 2002 and increased the disability rating to 
40 percent disabling.  The Board notes that the veteran has 
not perfected an appeal with regards to this matter.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. § 5100 
et seq.  (West 2002), was enacted in 2000.  Among other 
things, it expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  Specifically, upon receipt of a complete or 
substantially complete application, VA must notify the 
claimant and his representative, if any, of any information 
or lay or medical evidence not previously provided that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a).  
The notice should indicate what information VA will attempt 
to obtain on the claimant's behalf.  Id.  

As to both the issues on appeal, review of the claims folder 
fails to reveal notice from the RO to the appellant that 
complies with VCAA requirements.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 
370 (2002).  Therefore, a remand to the RO is required in 
order to correct this deficiency.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).

With respect to the VA's duty to assist, the Board notes that 
the veteran's representative submitted a December 2003 
statement asserting that the veteran has received treatment 
at the VAMC in San Antonio, Texas and that the RO should 
contact the facility to obtain these records.  The Board 
finds that these records would be helpful in the adjudication 
of the veteran's claims.  Accordingly, under the VCAA, the VA 
should make reasonable efforts to secure these records.  
38 U.S.C.A. § 5103A(a).   

Accordingly, the case is REMANDED for the following actions:

1. The RO should take the appropriate 
steps to comply with notifying the 
veteran of the requirements of the VCAA, 
to include notifying the veteran of any 
information or lay or medical evidence 
not previously provided that is necessary 
to substantiate his claims and of what 
information the veteran should provide 
and what information VA will attempt to 
obtain on his behalf.  It should allow 
the appropriate opportunity for response.

2.  The RO must then review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied, as well 
as 38 U.S.C.A. §§ 5102, 5103, and 5103A, 
and any other applicable legal precedent.

3.  With any needed assistance from the 
veteran, including obtaining signed 
releases, the RO should request up-to-
date copies of the records of any 
evaluation or treatment, VA or private, 
he has received for duodenal ulcer with 
hiatal hernia and residuals of a 
bilateral inguinal hernia, post-
operative.  Specifically, the RO should 
request all treatment records from the 
San Antonio VAMC.  All records so 
received should be associated with the 
claims folder.

4.  After the aforementioned development 
has been completed, the RO should again 
review the record.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




